  Case 19-22470      Doc 24   Filed 09/18/19 Entered 09/18/19 14:47:06             Desc Main
                                 Document Page 1 of 1
                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                     Eastern Division

In Re:                                      )              BK No.:     19-22470
TIMOTHY R. COOPER                           )
                                            )              Chapter: 13
                                            )
                                                           Honorable Jack Schmetterer
                                            )
                                            )
              Debtor(s)                     )

       ORDER GRANTING MOTION FOR RELIEF FROM THE AUTOMATIC STAY

        The Court finding that a Motion for Relief from the Automatic Stay has been filed by Creditor,
MISSION FINANCIAL SERVICES, in the above entitled matter; and
        IT IS HEREBY ORDERED that the Motion for Relief from the Automatic Stay as to MISSION
FINANCIAL SERVICES is hereby granted.
        IT IS FURTHER ORDERED that the Automatic Stay as to MISSION FINANCIAL
SERVICES's lien interest in 2012 VOLVO 670, Motor Vehicle Serial 4V4NC9EJ5CN545965 is lifted
and MISSION FINANCIAL SERVICES is permitted to enforce its security interest and liquidate the
collateral.
        IT IS FURTHER ORDERED that the fourteen-day stay imposed by Bankruptcy Rule 4001(a)(3)
is hereby waived.




                                                        Enter:


                                                                 Honorable Jack B. Schmetterer
Dated: September 18, 2019                                        United States Bankruptcy Judge

 Prepared by:
 Monette Cope
 180 N. LaSalle Street, Suite 2400
 Chicago, IL 60601
 mcope@weltman.com
 216-635-5827
 312-782-4201 (fax)
 ARDC # 6198913
 Attorney for Creditor
 MISSION FINANCIAL SERVICES
